Citation Nr: 0209685	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  93-24 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an allergy 
disability.

2.  Entitlement to service connection for left arm 
neuropathy.

3.  Entitlement to an increased evaluation for a 
gastrointestinal disability characterized as hepatitis, 
status-post laparotomy for bowel obstruction with abdominal 
adhesions, status-post cholecystectomy, history of 
septicemia/bacteremia secondary to bile duct infection, 
history of pancreatitis and pancytopenia, currently evaluated 
as 60 percent disabling.

(The issue of entitlement to a total disability compensation 
rating based on individual unemployability (TDIU rating) will 
be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to August 
1987.

This case comes to the Board of Veterans' Appeals (Board) 
partly from a May 1991 RO decision which denied an increase 
in a 60 percent rating for a service-connected 
gastrointestinal disability, and partly from a June 1993 
rating decision which denied service connection for allergies 
and left arm neuropathy, and denied entitlement to a TDIU 
rating.  A personal hearing was held before an RO hearing 
officer in June 1992.  In October 1995, the Board remanded 
the case to the RO for further evidentiary development.  The 
case was returned to the Board, and in May 1997, the Board 
again remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.

The Board is undertaking additional development on the issue 
of entitlement to a TDIU rating pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran does not presently have an allergy disability 
or left arm neuropathy attributable to military service.

3.  The veteran's service-connected gastrointestinal 
disability is currently manifested by mild hepatitis C, with 
no more than moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression, 
or daily fatigue, malaise, and anorexia, with substantial 
weight loss (or other evidence of malnutrition), and 
hepatomegaly, or:  incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least six weeks during the past 12-month 
period, but not occurring constantly.

CONCLUSIONS OF LAW

1.  The claimed allergy disability and left arm neuropathy 
were not incurred in or aggravated by service.  38 U.S.C.A. § 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  The criteria for a rating in excess of 60 percent for the 
service-connected gastrointestinal disability have not been 
met.  38 U.S.C.A. 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (2000), 38 C.F.R. § 4.114, 
Diagnostic Codes 7345, 7354 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

Records identified by the veteran have been obtained, and the 
veteran has undergone several VA examinations.  He and his 
representative have been notified of evidence required to 
substantiate the claims.  Such notice is found in multiple 
requests for evidence, the rating decision, the statement of 
the case, letters to the veteran, and several supplemental 
statements of the case.  The veteran has submitted voluminous 
medical records and written arguments.  The Board concludes 
that the notice provisions of the VCAA and companion 
regulation have been satisfied in this case to the extent 
possible.  Id.  Although a requested VA social industrial 
survey has not yet been completed, the Board finds that this 
survey is not necessary to adjudicate the issues of 
entitlement to service connection for allergies, entitlement 
to service connection for left arm neuropathy, and 
entitlement to an increased rating for a gastrointestinal 
disability, as the survey was requested due to the veteran's 
claim for a TDIU rating.  Based on the entire record, the 
Board finds that all relevant evidence has been developed to 
the extent possible, and the duty to assist provisions of the 
VCAA and implementing regulation have been satisfied.

I.  Factual Background

The veteran served on active duty from August 1986 to August 
1987.  On medical examination performed for enlistment 
purposes in August 1985, his upper extremities were listed as 
normal.  No allergies were noted.

Service medical records include an October 1986 treatment 
note showing that the veteran was treated for complaints of 
numbness of the left arm and hand for the past two weeks.  He 
said his sling was too tight at the rifle range.  On 
examination, there was full range of motion without pain, 
slow opposition, and no neurological deficits.  Grip strength 
was 5/5 on the right and 2/5 on the left.  On pinprick 
testing, there were sensory deficits of the medial aspect of 
the left forearm and left hand.  The diagnostic assessment 
was rule out nerve compression neuropathy of the left arm.  
Later that day, he was diagnosed with sling palsy; physical 
therapy was prescribed.  A consultation report from the 
physical therapy department reflects a diagnosis of left 
upper extremity compression neuropathy.  The veteran received 
physical therapy from October 1986 to December 1986.  

In early November 1986, the veteran complained of achy pain 
and bruising over the left biceps.  It was noted that the 
veteran had been lifting weights.  The diagnosis was 
compression neuropathy with neuritis.  A November 1986 
electromyography (EMG) showed evidence of denervation (acute 
changes) in the muscles of the medial, ulnar, radial nerves, 
and some minor evidence of renervation.  On neurology 
consultation in November 1986, strength was 4/5 in the 
muscles of the left arm and hand.  It was noted that a recent 
EMG was consistent with involvement of much of the lower 
brachial plexus.  Continued physical therapy was recommended.  
A few days later, it was noted that the veteran continued to 
have significant weakness of the left hand and grip.  He was 
returned to duty and restricted from rope climbing and 
rappelling.  

A December 1986 treatment note shows that the veteran was 
seen for follow-up of compression neuropathy of the left arm, 
which was significantly improving.  There was full range of 
motion of the left arm and hand, which were neurovascularly 
intact.  Grip strength was 5+/5, and there were no 
contractures.  It was noted that the veteran had no known 
allergies.  In January 1987, the veteran reported that he 
continued to note a gradual return of strength.  He had no 
sensory complaints, neck pain, or shoulder pain.  On 
examination, there was 5/5 strength in the left triceps, 
biceps, slight weakness in some of the other muscles of the 
left upper extremity, and 4+/5 strength of the intrinsics of 
the left hand.  The diagnostic assessment was resolving left 
brachial plexopathy.  Subsequent service medical records are 
negative for treatment of left arm neuropathy.  

Service medical records reveal extensive and lengthy 
treatment for gastrointestinal complaints, including 
persistent abdominal pain.  The veteran was initially treated 
for varicella (chickenpox) in December 1986, then for 
varicella pneumonia and hemoptysis, then for hematemesis and 
decreased hematocrit.  Studies revealed gastric erosions and 
duodenal inflammation with no active bleeding.  He was given 
a transfusion of red blood cells.  He developed 
gastrointestinal bleeds.  Gastroscopy studies did not 
identify the source other than small gastric erosions and a 
possible anterior dysplastic lesion.  A colonoscopy was 
normal.  An exploratory laparotomy showed splenic flexure 
adhesions with no abscesses.  A second exploratory laparotomy 
revealed multiple adhesions with no evidence of Crohn's 
disease, abscesses or other congenital abnormalities.  An 
appendectomy was performed.  In March 1987, an endoscopy 
showed a normal esophagus and ulcers and erythematous patches 
in the stomach.  A March 1987 discharge summary notes that he 
had a lengthy hospital course and an as yet unresolved single 
diagnosis of prolonged episodes of heme positive stools and 
gastrointestinal bleeding.  The discharge diagnoses were 
varicella (resolved), varicella pneumonia (resolved), 
gastrointestinal bleed secondary to gastric angiodysplasia, 
anemia probably secondary to bleed, polymicrobial bacteremia 
with possible early sepsis, hepatocellular disease, 
leukopenia secondary to Cleocin (clindamycin), 
thrombophlebitis of the right upper extremity, pneumothorax 
(resolving), and heart murmur and transient rub (resolved).  
He was transferred to another hospital.  In May 1987, he 
underwent an exploratory laparotomy, with a lysis of 
adhesions.  He was fed parenterally, and developed probable 
non-A non-B hepatitis (i.e. hepatitis C), although a 
hepatitis panel was negative.  He was treated for 
pancreatitis, and he underwent a cholecystectomy to remove 
his non-functioning gallbladder. 

A Medical Board Report dated in August 1987 reflects that the 
veteran was diagnosed with acute cholelithiasis, gallstone 
pancreatitis, and chronic cholecystitis.  He tolerated a 
regular diet without difficulty, and it was recommended that 
he be returned to full duty.  An August 1987 Medical Board 
Report Cover Sheet reflects that the veteran was diagnosed 
with intra-abdominal adhesions with chronic bowel 
obstructions, secondary to previous laparotomy, central 
venous catheter sepsis, cholelithiasis, gall stone 
pancreatitis, and chronic cholecystitis. 

Private medical records dated from September 1987 to January 
1988 from Kootenai Medical Center reflect treatment for 
gastrointestinal complaints.  Records dated in September 1987 
and December 1987 reflect that the veteran was allergic to 
Cleocin (clindamycin).  A January 1988 outpatient report 
indicates that the veteran's  allergies were "many".

A January 1988 report of an addendum to previous Medical 
Board reports shows that the veteran was hospitalized for 
evaluation from late October 1987 to late November 1987.  
Multiple tests were performed.  The discharge diagnoses were 
chronic abdominal pain of unclear etiology, episodic acute 
decreases in hematocrit of unknown etiology after an 
extensive work-up, history of varicella, complicated by 
varicella pneumonia, status post cholecystectomy, 
appendectomy, lysis of adhesions and laparotomies times 
three.

A report of the physical evaluation board (PEB) dated in 
January 1988 shows that the veteran was found to be unfit for 
service due to physical disability.  The PEB determined that 
the veteran's episodic pancytopenia of unclear etiology 
rendered him unfit.  The following conditions were found to 
be contributing to the unfitting condition:  intra-abdominal 
adhesions with chronic bowel obstructions, secondary to 
previous laparotomy, central venous catheter sepsis, 
cholelithiasis, gall stone pancreatitis, chronic 
cholecystitis, and episodic pancytopenia of unclear etiology.  
The PEB determined that the veteran's disabilities were 60 
percent disabling. 

In a March 1988 rating decision, the RO established service 
connection for a gastrointestinal disability characterized 
as:  intra-abdominal adhesions with chronic bowel 
obstructions secondary to previous laparotomy, 
cholelithiasis/cholecystitis, gall stone pancreatitis, and 
pancytopenia.  A 60 percent rating was assigned for this 
disability, which has remained in effect to the present.

Private medical records dated from April 1989 to May 1989 
from Deaconess Medical Center reflect treatment for 
complaints of right upper quadrant pain, a drop in hematocrit 
levels, and sepsis.

Private medical records dated from 1987 to 1989 reflect 
episodic treatment, including multiple hospitalizations, at 
Kootenai Medical Center and North Idaho Cancer Center, for 
intermittent abdominal pain, drops in hematocrit levels 
without evidence of bleeding, intermittent anemia, 
leukopenia, and thrombocytopenia.  J. Bertram, M.D. attended 
to the veteran during these confinements.  A January 1988 
treatment note shows that the veteran presented with a 
complaint of blue hands; on examination, there were no 
neurological abnormalities.  In February 1988, Dr. Bertram 
indicated that a physical examination was within normal 
limits.  In a November 1988 discharge summary, Dr. Bertram 
indicated that he did not believe that the veteran had a 
hematological disorder, and stated that many tests had been 
performed at various times, and that none of the tests ever 
showed any abnormality.  In a February 1989 discharge 
summary, Dr. Bertram noted that the causes of the veteran's 
abdominal pain had never been decided despite a very 
intensive work-up during multiple hospitalizations at 
different hospitals and treatment by different doctors.  He 
indicated that as on earlier hospitalizations, the veteran's 
hematocrit level was normal on admission, but decreased 
rapidly within 24 hours by 10 points, which corresponded to 
approximately 3 units of blood.  Tests were performed and 
there was no evidence of internal bleeding or blood in the 
stool.  Dr. Bertram concluded that the veteran was performing 
blood-letting on himself, although no evidence of this had 
been found, and recommended psychiatric treatment.  An April 
1989 discharge summary shows that the veteran was treated for 
abdominal pain and septicemia with Klebsiella pneumoniae.

Medical records from University of Virginia Medical Center 
dated in July 1988 reflect treatment for chronic abdominal 
pain of unknown etiology.  An emergency services nursing 
assessment noted that the veteran was allergic to Compazine 
and Cleocin.  In the discharge summary, the only allergy 
noted was to Cleocin.

A November 1998 discharge summary from Virginia Mason 
Hospital shows that the veteran complained of right upper 
quadrant pain.  The final diagnosis was abdominal pain of 
unknown etiology.  The examiner indicated that "Virtually 
every disorder that can be ruled out has been ruled out."

VA medical records dated from February to May 1989 reflect 
treatment for right upper quadrant abdominal pain of 
questionable etiology.  A VA discharge summary shows that in 
October 1989, the veteran was treated for acute hepatitis B.

October 1989 medical reports from Holy Family Hospital 
reflect treatment for complaints of abdominal pain.  An 
abdominal ultrasound showed mild homogenous splenic 
enlargement.  It was noted that the veteran had many 
allergies, including Compazine and Reglan.

By a statement dated in March 1991, the veteran asserted that 
his service-connected disability was more disabling than 
currently evaluated.  He reported treatment at Davis-Monthan 
Air Force Base (AFB) in Tucson, Arizona, and at the Spokane 
VA Medical Center (VAMC).  The RO wrote to Davis-Monthan Air 
Force Base (AFB), and by a letter dated in April 1991, the 
base indicated that no records were on file.  The RO wrote to 
the Spokane VAMC and requested a copy of treatment records 
dated from 1990 to the present; in April 1991 the Spokane 
VAMC responded, enclosing a copy of a single treatment record 
pertaining to a lump on the head.  The VAMC indicated that no 
other treatment records were available.

Medical records dated from 1991 to 1992 from Dr. Goodell, 
Sacred Heart Medical Center, and Deaconess Medical Center 
reflect treatment for complaints of abdominal pain and for 
elevated liver function tests.  An esophagogastro-
duodenoscopy showed proximal gastritis.  A hepatobiliary scan 
was normal.  Studies revealed no evidence of obstruction of 
the common duct, which was of normal size.  The discharge 
summary shows that the veteran reported that he was allergic 
to medications normally used for anti-emesis, including 
Compazine, Reglan, Vistaril, and phenothiazines. 

Private medical records dated from 1991 to 1992 from Rockwood 
Clinic reflect treatment for a variety of conditions, 
including complaints of left hand paresthesias.  A January 
1992 treatment note shows that the veteran reportedly had no 
allergies, although other records noted allergies.  In early 
March 1992, the veteran reported that during service he had 
rapid onset of left arm weakness and numbness after wearing a 
tight sling.  The diagnosis was recurring hand paresthesias 
on the left.  There was no clinical evidence of weakness 
although there was some give away weakness with poor effort 
of some muscle groups.  "The original injury may well have 
been multiple arm neuropathies related to compression injury 
in the left proximal arm region."  An EMG was performed a 
few days later, and was normal.  The diagnosis was left hand 
paresthesias.  The examiner opined that the veteran likely 
had intermittent ulnar compressive neuropathy at the left 
elbow that probably represented early cubital tunnel 
syndrome.  Records show that the veteran was reportedly 
allergic to Cleocin, Reglan, Compazine, Vistaril, Cipro, and 
Darvocet.

By a statement dated in March 1992, the veteran asserted that 
his service-connected gastrointestinal disability should be 
rated 100 percent disabling.  He enclosed a list of his 
medical problems, including hepatitis C, hepatitis B, liver 
disorders, biliary disease, biliary dyskinesia, recurrent 
pancreatitis, abdominal adhesions, and chronic bacteremia and 
septicemia.  He contended that since 1987, he had spent 431 
days being treated in hospitals.  The veteran stated that he 
was in constant pain or discomfort, and that due to his 
illness, he had lost jobs and was forced to withdraw from 
school.  He also claimed service connection for neuropathy of 
the left arm and hand, and asserted that he was chronically 
allergic to many common medications.  He contended that a 
doctor told him these allergies were caused by 
"mishandling" during military hospitalizations.  He said he 
had no allergies prior to service, and that he was now 
allergic to Vistaril, Cleocin, Darvocet, Compazine, Reglan, 
Cipro, and all butyrophenones.  He enclosed a detailed list 
of treatment dating from service through 1991.  According to 
him, his post-service treatment primarily related to 
abdominal pain.

In April 1992, the RO wrote to the medical providers 
identified by the veteran and requested copies of treatment 
records.

At a June 1992 RO hearing, the veteran reiterated many of his 
assertions.  He stated that he had recurrent gastrointestinal 
and liver problems, and recurrent pancreatitis, which was 
manifested by pain.  He said he was often nauseated, and was 
allergic to most nausea medications.  He stated that he was 
often tired, and often jaundiced.  He said he had colon 
spasms which were visible to the naked eye.

At a November 1992 VA general medical examination, the 
veteran reported a history of a nerve compression of the left 
forearm and hand, with continued improvement in his left arm 
since service.  He said his grasp was weak in the left hand.  
He also reported numerous chronic allergies to drugs, 
including Cleocin, Compazine, Reglan, Vistaril, Darvocet, 
Halcion, Haldol, and all phenothiazide derivatives.  His 
allergic symptoms reportedly included urticarial rashes, 
wheezing respiration, tongue swelling, and jaw locking.  On 
examination of the left upper extremity, the biceps, triceps, 
and pronator reflexes were all equal and active, and hand 
function was normal in all respects.  There was possible, 
very equivocal, slight atrophy of the hypothenar muscles on 
the left when compared to the right hand.  The examiner 
stated that left grip strength was perhaps equivocally 
diminished when compared to the right side.  Measurements of 
both forearms were equal bilaterally, and strength of the arm 
and forearm was normal.  The neurological examination 
otherwise appeared within normal limits.  The diagnoses were 
history of nerve damage to the left upper extremity because 
of a rifle strap injury with slight weakness of grasping 
ability of the left hand, and numerous allergies to 
medications.

A November 1992 report of nerve conduction studies showed no 
evidence of left medial or ulnar neuropathy, but did show 
minimal residual of a previous left upper arm compressive 
neuropathy.  The examiner indicated that there had been 
improvement since a 1986 study.

At a March 1993 VA gastrointestinal examination, the veteran 
presented voluminous medical records for the examiner's 
review.  He complained of discomfort in his epigastrium and 
right upper quadrant.  This discomfort was not always 
aggravated by eating, nor was it associated with continuous 
nausea or vomiting.  He described mostly normal stooling 
habits, although he had looser bowel movements.  His weight 
had been gradually increasing over the past year.  On 
examination, he was alert and oriented with no signs of 
chronic illness.  His general examination was unremarkable.  
He weighed 194 pounds.  His abdominal examination showed 
abdominal scars which were not herniated.  There was no 
abdominal distention.  By palpation, there was no enlargement 
of liver or spleen.  There were no other abnormalities 
detected.  Bowel sounds were normal, the rectal examination 
was unremarkable, and there were no signs of scleral icterus.  
The examiner opined that the veteran did not show evidence of 
malnutrition, and there was evidence of increasing weight 
with no evidence of debilitating chronic illness.  The 
examiner summarized private medical records, and noted that 
recent X-ray studies of the upper gastrointestinal tract and 
small bowel were within normal limits with no signs of 
ulceration to suggest chronic partial bowel obstruction.  The 
diagnoses were abdominal pain, nausea and vomiting, 
recurrent, etiology undetermined, status post hepatitis B, 
status post hepatitis C, with evidence of continuing 
hepatitis, history of recurrent pancreatitis with no evidence 
of recurrence, status post ampulla of vater papillotomy times 
two, status post cholecystectomy (for gallstones), and status 
post gastrointestinal hemorrhage, remote, no recurrence.  

The examiner stated that it did not seem reasonable to accept 
the diagnosis of abdominal adhesions to account for the 
veteran's chronic discomfort, but it was possible that 
irritable bowel syndrome was a tenable diagnosis.  There were 
no current objective findings to suggest pancreatitis.  Tests 
showed current hepatitis C.  The examiner said that the 
relationship between the ongoing hepatitis and recurring 
abdominal symptoms was not clear, but that fatigue and poor 
response to physical exertion and activity could very well be 
the result of hepatitis C or B.

A May 1993 temporary disability retirement evaluation from 
the service department summarized the veteran's extensive 
gastrointestinal medical history.  It was noted that the 
veteran was allergic to multiple medications including 
Clindamycin, Compazine, Reglan, Vistaril, Darvocet, Halcion, 
and Haldol.  A neurologic examination was intact to include 
upper extremity motor strength.  The diagnoses were chronic 
abdominal pain, recurrent and of unclear etiology which has 
prevented him from holding jobs, working in school, and 
resulted in his Medical Board, episodes of decreased 
hematocrit and associated bacteremia of unclear etiology 
despite multiple evaluations, and history of cholecystectomy, 
appendectomy, lysis of adhesions and laparotomies for chronic 
abdominal pain, without clear pathology found at the time of 
these procedures.

In a June 1993 rating decision, the RO recharacterized the 
veteran's service-connected gastrointestinal disability as 
hepatitis, status post laparotomy for bowel obstruction with 
abdominal adhesions, status post cholecystectomy, history of 
septicemia/bacteremia secondary to bile duct infection, 
history of pancreatitis and pancytopenia.  A 60 percent 
rating was continued.

By a statement dated in June 1993, the veteran stated that 
his records show that he had complications from allergies to 
medications dating back to service.

In October 1995, the Board remanded the case to the RO for VA 
examinations to determine the nature and current severity of 
the veteran's gastrointestinal disability, to determine the 
etiology of the veteran's allergies, and to evaluate his 
claimed left arm disability.  The RO was also asked to 
contact the veteran and ask him to identify current treatment 
providers.

Private medical records dated from 1993 to 1998 reflect 
episodic treatment for abdominal pain of questionable 
etiology.

By a letter to the veteran dated in June 1996, the RO asked 
him to provide names and addresses for health care providers 
who treated him for a gastrointestinal disability since 1992, 
and for allergies and a left arm disability since separation 
from service.  He was also asked to identify the doctor who 
told him that his current allergies to medications were due 
to service.  Unfortunately, this letter was sent to an 
incorrect address.

In June 1996, the RO scheduled VA examinations to evaluate 
the veteran's service-connected gastrointestinal disability 
and his claimed left arm and allergy conditions.  The veteran 
failed to report for such examinations.  It appears that the 
notice of the examinations was sent to an incorrect address.

By a statement dated in May 1997, the veteran's 
representative requested that the case be remanded to the RO 
for another attempt to schedule the veteran for VA 
examinations.

In May 1997, the Board again remanded the case to the RO for 
VA examinations to determine the nature and current severity 
of the veteran's gastrointestinal disability, to determine 
the etiology of the veteran's allergies, and to evaluate his 
claimed left arm disability.  The RO was also asked to 
contact the veteran and ask him to identify current treatment 
providers.

By a letter to the veteran dated in July 1997 (sent to the 
veteran's then current address), the Washington, DC RO asked 
him to provide names and addresses for health care providers 
who treated him for a gastrointestinal disability since 1992, 
and for allergies and a left arm disability since separation 
from service.  He was also asked to identify the doctor who 
told him that his current allergies to medications were due 
to service.

VA examinations were scheduled for the veteran and later 
canceled when the veteran moved to another state.

By a letter to the veteran dated in April 1998 (sent to the 
veteran's then current address), the Seattle, Washington RO 
asked him to provide names and addresses for health care 
providers who treated him for a gastrointestinal disability 
since 1992, and for allergies and a left arm disability since 
separation from service.  He was also asked to identify the 
doctor who told him that his current allergies to medications 
were due to service.

At an August 1998 VA general medical examination, the veteran 
complained of pain in his left arm.  He denied treatment for 
a left arm disability since service.  He complained of 
numbness and tingling of the little and ring fingers of his 
left hand which went halfway up his forearm.  He said he did 
not believe he had significant weakness of his left arm or 
hand.  The examiner noted that both of the veteran's hands 
were heavily calloused with clear signs of active use.  The 
examiner indicated that there was no objective evidence of 
neuropathy or any neurologic condition of the upper 
extremities, and there was nothing that could be attributed 
to his past exposure in the military.  He opined that it was 
possible that the veteran might have some of these symptoms 
from resting his elbow on objects, but there are certainly no 
signs now of a positive Tinel sign at the wrists or elbows.

By a letter dated in November 1998, a surgical 
gastroenterologist, J. Sonneland, MD, indicated that he had 
examined the veteran on behalf of the VA in September 1998, 
to evaluate his service-connected gastrointestinal 
disability.  He noted that he had reviewed the veteran's 
medical records, and provided a comprehensive summary of 
pertinent records dating from service to 1998.  He said that 
the veteran had the following complaints (in the veteran's 
order of priority):  right upper quadrant abdominal pain, 
fatigue, diarrhea, and nausea.  The veteran said his pain was 
not aggravated by eating, but rather by walking.  The veteran 
reported that he was allergic to Reglan, Compazine, Vistaril, 
Cleocin, Darvocet, Halcion, and Toradol.  Dr. Sonneland noted 
that the medical history was replete with contradictions, 
tests and procedure duplications, numerous negative findings, 
and positive findings which were often unexplained.  On 
examination, the veteran weighed 206 pounds.  On abdominal 
examination, there were scars and no evidence of weakness.  
The liver, kidneys and spleen were not palpably enlarged.  
There was a slight report of tenderness in the right upper 
quadrant.  The diagnoses were narcotic addiction, hepatitis 
C, chronic and mild, status post cholecystectomy, and status 
post appendectomy.  Dr. Sonneland stated that the veteran 
appeared to be a vigorous and healthy young man, and noted 
that as early as 1988, doctors had questioned his 
symptomatology and his high tolerance of narcotic 
medications.  He indicated that repeated liver enzyme studies 
and histologic studies suggested minimal hepatitis not 
requiring treatment.  He stated that there had been no 
evidence of pancreatitis for many years, and said he could 
find nothing in the record to relate gastrointestinal 
symptomatology to a service-connected problem.

In a March 1999 addendum, Dr. Sonneland indicated that there 
was nothing in the record which would substantiate a claim of 
chronic allergies resulting from medications taken for the 
veteran's gastrointestinal disease.  He stated that most 
allergic problems related to the medicines identified by the 
veteran were transitory, and resolved in a matter of days.  
He opined that other long-term allergic problems known to be 
associated with these medications had not been shown in the 
veteran's case.  Finally, he stated that the veteran had no 
objective findings in recent years to substantiate a 
diagnosis of gastrointestinal disease, whether or not 
associated with allergies.

II.  Analysis

A.  Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001). 

1.  Claimed Allergy Disability  

The veteran contends that as a result of "mishandling" 
during in-service hospitalizations, he currently has chronic 
allergies to many common medications. 

Service medical records show that the veteran received 
extensive treatment for a variety of conditions, primarily 
gastrointestinal, during his 1986-1987 period of active 
service.  Service medical records show that the veteran 
developed leukopenia secondary to Cleocin (clindamycin, an 
antibiotic).  Treatment with this medication was promptly 
discontinued.  Service medical records are negative for a 
diagnosis of "chronic allergies", and no other medication 
allergies were diagnosed during service.

Post-service medical records show that at times the veteran 
has no listed allergies, and at other times, he reports that 
he is allergic to several different medications, and doctors 
have transcribed his reported allergies.  Although the 
veteran has asserted that a doctor told him these allergies 
were caused by "mishandling" during military 
hospitalizations, he has neither identified this doctor nor 
provided a medical opinion by such doctor to this effect, 
despite multiple opportunities to do so.  There is no medical 
evidence in the file demonstrating that the veteran has 
current chronic allergies which are linked to service.  
Moreover, in March 1999, after conducting a comprehensive 
review of the veteran's medical records, Dr. Sonneland 
indicated that there was nothing in the record which would 
substantiate a claim of chronic allergies resulting from 
medications taken for the veteran's gastrointestinal disease.

Although the veteran has asserted that he has chronic 
allergies due to in-service treatment, as a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

As there is no medical evidence in the file demonstrating 
that the veteran has current chronic allergies which are 
linked to service, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for allergies due to medication given to him in 
service.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

2.  Left Arm Neuropathy

The veteran contends that he currently has neuropathy of the 
left upper extremity due to an in-service injury.

Service medical records from the veteran's 1986-1987 period 
of active service reflect that in October 1986, the veteran 
was treated for complaints of numbness of the left arm and 
hand.  He was diagnosed with compression neuropathy of the 
left upper extremity.  Service medical records show that he 
received physical therapy for this condition, which gradually 
improved.  A November 1986 electromyography (EMG) showed 
evidence of denervation (acute changes) in the muscles of the 
medial, ulnar, radial nerves, and some minor evidence of 
renervation.  The condition was noted to be resolving in 
January 1987, and subsequent service medical records are 
negative for the condition.

Post-service medical records dated in March 1992 include an 
EMG that was normal.  The examiner opined that the veteran 
likely had intermittent ulnar compressive neuropathy at the 
left elbow that probably represented early cubital tunnel 
syndrome.  During a November 1992 VA general medical 
examination, the examiner diagnosed history of nerve damage 
to the left upper extremity because of a rifle strap injury 
with slight weakness of grasping ability of the left hand.  A 
November 1992 report of nerve conduction studies showed no 
evidence of left medial or ulnar neuropathy, but did show 
minimal residual of a previous left upper arm compressive 
neuropathy.  The examiner indicated that there had been 
improvement since a 1986 study.

At an August 1998 VA general medical examination, there was 
no objective evidence of neuropathy or any neurologic 
condition of the upper extremities, and the examiner opined 
that there was nothing that could be attributed to his past 
exposure in the military. 

The Board finds that as there is no competent medical 
evidence of any currently diagnosed left arm neuropathy, 
there is no current disability for which service connection 
might be granted.  See Degmetich v. Brown, 104 F.3d 1328 
(1997).

As the preponderance of the evidence is against the veteran's 
claim for service connection for left arm neuropathy.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert, supra.

C.  Entitlement to an Increased Rating for a Service-
Connected Gastrointestinal Disability

The veteran contends that his service-connected 
gastrointestinal disability is more disabling than currently 
evaluated.  He asserts that a 100 percent rating should be 
assigned for this disability.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155 (West 1991); 
38 C.F.R. Part 4 (2000). 

The RO initially rated the veteran's service-connected 
gastrointestinal disability under 38 C.F.R. § 4.117, 
Diagnostic Code 7700, pertaining to anemia.  In June 1993, 
the RO recharacterized the disability, and evaluated it under 
38 C.F.R. § 4.114, Diagnostic Code 7345, pertaining to 
infectious hepatitis.  

In this regard, the Board notes that when an unlisted 
condition is encountered it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001). 

The disability is now characterized as hepatitis, status post 
laparotomy for bowel obstruction with abdominal adhesions, 
status post cholecystectomy, history of septicemia/bacteremia 
secondary to bile duct infection, history of pancreatitis and 
pancytopenia.  The veteran's only current diagnosed 
gastrointestinal disability is hepatitis.

During the course of this appeal, the rating criteria for 
liver disorders were changed effective July 2, 2001.  As the 
veteran's claim for an increased rating for a 
gastrointestinal disability was pending when the regulations 
pertaining to liver disorders were revised, he is entitled to 
the version of the law most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, either the prior 
rating criteria or the revised rating criteria may apply, 
whichever are most favorable to the veteran.  Although the RO 
issued an supplemental statement of the case to the veteran 
in February 2002, they only included the prior version of 
Code 7345.  The Board finds that its consideration of the 
veteran's service-connected gastrointestinal disability under 
both the new and old criteria is not prejudicial to the 
veteran, as current medical evidence demonstrates only mild 
symptoms due to the service-connected gastrointestinal 
disability, and the current manifestations of this disability 
therefore do not warrant the current 60 percent rating under 
either the old or new criteria, let alone an increased 
rating.  Hence there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).

Under both the new and old rating criteria, disabilities of 
the digestive system are rated in accordance with 38 C.F.R. § 
4.114, which provides that ratings under codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2000); 38 C.F.R. § 4.114 (2001).

Under the former rating criteria, infectious hepatitis with 
marked liver damage manifest by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy 
shall be rated 100 percent.  A 60 percent rating is provided 
with moderate liver damage and disabling recurrent episodes 
of gastrointestinal disturbance, fatigue, and mental 
depression.  38 C.F.R. § 4.114, Diagnostic Code 7345 (2000).

Under the revised rating criteria, Diagnostic Code 7345 
pertains to chronic liver disease without cirrhosis 
(including hepatitis B, chronic active hepatitis, autoimmune 
hepatitis, hemochromatosis, drug-induced hepatitis, etc., but 
excluding bile duct disorders and hepatitis C.  A 100 percent 
rating is assigned for near-constant debilitating symptoms 
(such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain).  A 60 percent 
rating is assigned for daily fatigue, malaise, and anorexia, 
with substantial weight loss (or other evidence of 
malnutrition), and hepatomegaly, or:  incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period, but not occurring constantly.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2001).

Under the revised criteria, hepatitis C is rated separately 
under Diagnostic Code 7354.  A 100 percent rating is assigned 
for near constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain).  A 60 percent rating is assigned for 
daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other evidence of malnutrition), and hepatomegaly, 
or:  incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2001).

Historical medical records indicate that the service-
connected disability involves lengthy hospitalizations 
triggered by an initial case of varicella, now resolved.  The 
veteran was then treated for varicella pneumonia, 
gastrointestinal bleeding, anemia, bacteremia, pancreatitis, 
hepatocellular disease, leukopenia secondary to Cleocin 
(clindamycin), and underwent laparotomies, a cholecystectomy, 
and an appendectomy.  Post-service medical records show 
episodic treatment for abdominal pain of uncertain etiology 
in the first few years after service.  

More recent medical records, including treatment records and 
VA examinations, as well as the veteran's written statements 
and hearing testimony, indicate he has voiced a host of 
subjective complaints, primarily abdominal pain, which he 
attributes to his service-connected gastrointestinal 
disability.  However, the veteran is a layman and thus has no 
competence to give a medical opinion on diagnosis or cause of 
symptoms.  Espiritu, supra.  The actual medical records from 
recent years indicate the service-connected gastrointestinal 
disability is not the source of the various problems of which 
the veteran complains.  He has unrelated non-service-
connected ailments (e.g., a narcotics addiction) which may be 
the source of his symptoms, and such non-service-connected 
conditions may not be considered in support of the claim for 
an increased rating for the service-connected condition.  38 
C.F.R. § 4.14 (2001).

The most recent medical evidence does not show any 
gastrointestinal symptoms due to the service-connected 
disability other than hepatitis C, which was described as 
mild, and not requiring treatment, in November 1998.  In 
March 1999, Dr. Sonneland indicated that the veteran had no 
objective findings in recent years to substantiate a 
diagnosis of gastrointestinal disease.

Hence, the Board finds that the veteran's gastrointestinal 
disability is most appropriately rated under the criteria 
pertaining to hepatitis.  The medical evidence does not show 
that the veteran has liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy, and does not show 
that he has near constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).  This supports no more than a 60 
percent rating under Diagnostic Codes 7345 and 7354, under 
either the old or new rating criteria. 

Considering all the evidence, the Board finds that a rating 
in excess of 60 percent for the service-connected 
gastrointestinal disability is not warranted.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert, supra.


ORDER

Service connection for an allergy disability is denied.

Service connection for left arm neuropathy is denied.

An increased rating in excess of 60 percent for a service-
connected gastrointestinal disability is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

